EXHIBIT 10.44

AMENDMENT NO. 3 TO CREDIT AGREEMENT AND WAIVER

This Amendment and Waiver (this "Amendment") is entered into as of August 7,
2002, by and among Astec Industries, Inc., a Tennessee corporation ("Astec"),
Astec Financial Services, Inc., a Tennessee corporation ("AFS" and together with
Astec, the "Borrowers"), Bank One, NA, individually and as agent ("Agent"), and
the other financial institutions signatory hereto.

RECITALS

A. The Borrowers, the Agent and the Lenders are party to that certain credit
agreement, dated as of September 10, 2001 (as previously amended, the "Credit
Agreement"). Unless otherwise specified herein, capitalized terms used in this
Amendment shall have the meanings ascribed to them by the Credit Agreement.

B. The Borrower, the Agent and the undersigned Lenders wish to amend the Credit
Agreement and waive certain provisions thereof on the terms and conditions set
forth below.

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

1.


Amendment to Credit Agreement. The Credit Agreement is hereby amended by
deleting the chart found in Section 6.21.4 and replacing it with the following:



Date

Fixed Charge Coverage

Ratio

March 31, 2002

1.00:1.0

June 30, 2002

1.00:1.0

September 30, 2002

1.10:1.0

December 31, 2002 and the date of each fiscal quarter end thereafter

2.00:1.0

 

2.


Consent and Waiver. The Lenders hereby waive (a) any breach of Section 6.21.1 of
the Credit Agreement arising solely out of the Leverage Ratio exceeding 5.25:1.0
as of June 30, 2002, and (b) any breach of Section 6.21.4 of the Credit
Agreement arising out of the Fixed Charge Coverage Ratio being less than 1.00 as
of June 30, 2002.



3.


Representations and Warranties of the Borrower. The Borrowers represent and
warrant that:



(a.) The execution, delivery and performance by the Borrowers of this Amendment
have been duly authorized by all necessary corporate action and that this
Amendment is a legal, valid and binding obligation of the Borrowers enforceable
against the Borrowers in accordance with its terms, except as the enforcement
thereof may be subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors' rights generally;

(b.) Each of the representations and warranties contained in the Credit
Agreement is true and correct in all material respects on and as of the date
hereof as if made on the date hereof; and

(c.) After giving effect to this Amendment, no Default or Unmatured Default has
occurred and is continuing.

4.


Effective Date. This Amendment shall become effective upon (a) the execution and
delivery hereof by the Borrowers, the Agent and the Required Lenders (without
respect to whether it has been executed and delivered by all the Lenders) and
(b) the execution and delivery by the Borrowers and the Required Holders of an
amendment to the Note Purchase Agreements and/or waiver of certain terms thereof
in form and substance satisfactory to the Required Lenders (the "Effective
Date").



5.


Reference to and Effect Upon the Credit Agreement.



(a.) Except as specifically amended or waived above, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(b.) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or any Lender
under the Credit Agreement or any Loan Document, nor constitute a waiver of any
provision of the Credit Agreement or any Loan Document, except as specifically
set forth herein. Upon the effectiveness of this Amendment, each reference in
the Credit Agreement to "this Agreement", "hereunder", "hereof", "herein" or
words of similar import shall mean and be a reference to the Credit Agreement as
amended hereby.

6.


Costs and Expenses. The Borrower hereby affirms its obligation under Section 9.7
of the Credit Agreement to reimburse the Agent for all reasonable costs,
internal charges and out-of-pocket expenses paid or incurred by the Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the attorneys' fees and time charges of
attorneys for the Agent with respect thereto.



7.


GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING WITHOUT LIMITATION 735 ILCS SECTION 105/5-1 ET
SEQ, BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAWS PROVISIONS) OF THE STATE
OF ILLINOIS BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.



8.


Headings. Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purposes.



9.


Counterparts. This Amendment may be executed in any number of counterparts, each
of which when so executed shall be deemed an original but all such counterparts
shall constitute one and the same instrument.



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

ASTEC INDUSTRIES, INC.

By: /s/ Richard W. Bethea
Print Name: Richard W. Bethea
Title: Executive Vice President
Address: 4101 Jerome Avenue
Chattanooga, Tennessee 37407
Facsimile: (423) 867-4127
Telephone: (423) 867-4210
Attention: Richard W. Bethea

 

ASTEC FINANCIAL SERVICES, INC.

By: /s/ Albert E. Guth
Print Name: Albert E. Guth
Title: President
Address: 1725 Shepherd Road
Chattanooga, Tennessee 37421
Facsimile: (423) 899-4456
Telephone: (423) 899-5898
Attention: Albert E. Guth

 

BANK ONE, NA,


individually and as Agent



By: /s/ Steven P. Sullivan
Print Name: Steven P. Sullivan
Title: Associate Director
Address: 1 Bank One Plaza
Chicago, Illinois 60670
Facsimile: (312) 732-5296
Telephone: (312) 732-5730
Attention: David T. McNeela

 

SUNTRUST BANK

By: /s/ James M. Sloan, Jr.
Print Name: James M. Sloan, Jr.
Title: Director
Address: 201 Fourth Avenue North
Nashville, Tennessee 37219
Facsimile: (615) 748-5269
Telephone: (615) 748-5745
Attention: Jim Sloan

 

AMSOUTH BANK

By

: /s/ Tracy Brown
Print Name: Tracy Brown
Title: Vice President
Address: 601 Market Center
Chattanooga, Tennessee 37402
Facsimile: (423) 752-1558
Telephone: (423) 752-1535
Attention: Tracy Brown



 

BRANCH BANK & TRUST CO.

By: /s/ James C. Stallings
Print Name: James C. Stallings
Title: Assistant Vice President
Address: Corporate Accounts Division
P.O. Box 15008
Winston-Salem, North Carolina 27113
Facsimile: (336) 733-3254
Telephone: (336) 733-3251
Attention: James Stallings

 

FIRSTAR BANK

By: _______________________
Print Name:_________________
Title:______________________
Address: 150 Fourth Avenue North, 2d Floor
Nashville, Tennessee 37219
Facsimile: (615) 251-9247
Telephone: (615) 251-9280
Attention: Russell Rogers